60 F.3d 830NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Clarence BROWN, Appellant,v.David ROBBINS, St. Louis City Police Commissioner;  ColonelJames F. Conway;  Colonel Nesby Moore, Jr.;  Colonel Rita M.Krapf;  Mayor Vincent C. Schoemehl, Jr., in their officialcapacities as members of the Board of St. Louis PoliceCommissioners and collectively as the St. Louis Board ofPolice Commissioners, Appellees.
No. 94-4095
United States Court of Appeals,Eighth Circuit.
Submitted:  May 29, 1995Filed:  July 6, 1995

Before LOKEN, HANSEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Clarence Brown appeals from the district court's order denying his motion to reopen his previously-settled age discrimination action.  We dismiss the appeal for lack of jurisdiction, because Brown filed his notice of appeal more than thirty days after the district court's judgment.  The district court had no authority to grant Brown leave to file his untimely notice of appeal in the absence of a motion for leave to file, or notice to the other parties.  See Federal Rule of Appellate Procedure 4(a)(1), (5);  Hable v. Pairolero, 915 F.2d 394, 395 (8th Cir. 1990);  Malone v. Avenenti, 850 F.2d 569, 572-73 (9th Cir. 1988);  Campbell v. White, 721 F.2d 644, 647 (8th Cir. 1983).


2
Accordingly, the appeal is dismissed.